285 S.C. 272 (1985)
329 S.E.2d 752
Don Wayne McCORMICK, Sr., Guardian ad Litem for Don Wayne McCormick, Jr., Respondent,
v.
Laura Azalee CAMPBELL by her Guardian ad Litem, Robert CAMPBELL, Appellant.
22295
Supreme Court of South Carolina.
Submitted January 23, 1985.
Decided April 23, 1985.
*273 Paul J. Foster, Jr., of Foster & Mitchell, Greenville, for appellant.
Leo H. Hill, of Hill, Wyatt & Bannister, Greenville, for respondent.
Submitted Jan. 23, 1985.
Decided April 23, 1985.
NESS, Justice:
This is a negligence case stemming from an accident between respondent-plaintiff, a fourteen year old pedestrian, and appellant-defendant, a sixteen year old automobile driver. The trial judge charged the standard of care for both parties was that of a minor of like age under like circumstances. Jury returned verdict for appellant-defendant. A new trial was granted upon respondent's motion on the ground the proper standard of care for both parties was that of an adult. We affirm.
In Standard v. Shine, 278 S.C. 337, 295 S.E. (2d) 786 (1982), we abrogated the arbitrary age presumptions in determining a minor's negligence or contributory negligence holding the behavior of minors under the age of fourteen should be judged by the conduct expected of a minor of like age under like circumstances.
In this case, since both parties were fourteen years old or above at the time of the accident, the adult standard of care *274 should have been charged. We hold the trial court correctly granted pedestrian's motion for a new trial.
Affirmed.
LITTLEJOHN, C.J., and GREGORY, HARWELL and CHANDLER, JJ., concur.